ACCEPTED
                                                                                               04-15-00021-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          7/22/2015 3:22:34 PM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                                  NO. 04-15-00021-CV

                                                                            FILED IN
                                    IN THE                           4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                           COURT OF APPEALS FOR THE                  07/22/2015 3:22:34 PM
                        FOURTH COURT OF APPEALS DISTRICT                 KEITH E. HOTTLE
                              SAN ANTONIO, TEXAS                              Clerk
                                        ______________

              BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO
                               APPELLANT

                                          VERSUS


                            MICHAEL AND THERESA HAYES
                                    APPELLEES
                                        ______________

             APPEAL FROM THE COUNTY COURT AT LAW NUMBER TEN, BEXAR COUNTY, TEXAS
                                      NO. 2014CV00284



             Motion for Extension of Time to File Brief of Appellees


    Appellees Michael and Theresa Hayes file this Motion for Extension of Time to

File Brief of Appellees.

    1. After obtaining one extension, Appellant filed its Brief of Appellant on

July 8, 2015. After that date, the undersigned agreed to appear in this matter as

additional appellate counsel for Appellees.

    2. Appellees hereby request an extension for filing their brief. Lead appellate

counsel for Appellees has a previously-planned vacation over most of the next two




{MOTION~1}
weeks. Lead appellate counsel also has deadlines in numerous cases over the next

month including:

        a. Steve Cooper, et al. v. Texas Alcoholic Beverage Commission, et al.;
           Docket No. 14-51343, in the United States Court of Appeals for the
           Fifth Circuit;

        b. Young Chevrolet, Inc., et al. v. Texas Commission on Environmental
           Quality, et al.; in the Court of Appeals for the Third Court of Appeals
           District, Austin, Texas;

        c. Miguel Rishmague, et al. v. Robert Winter, et al., Docket No. 14-11118, in
           the United States Court of Appeals for the Fifth Circuit.

    3. Appellees therefore request a 30-day extension of the deadline for filing their

brief such that the brief will be due on or before September 7, 2015.

    4. Counsel for Appellees contacted counsel for Appellant, who indicated that

the requested extension is unopposed.

    5. This is Appellees’ first request for an extension for filing of their Brief of

Appellees and the extension is not sought for delay, but so that justice may be had.

        WHEREFORE Appellees pray that this Motion be granted such that Appellees’

Brief be considered timely filed on or before September 7, 2015, and this Court

award Appellees such other and further relief, both general and special, at law or in

equity, to which they may be entitled.




{MOTION~1}                               – 2 –
               Respectfully submitted,
               PULMAN, CAPPUCCIO,
               PULLEN, BENSON & JONES, LP
               2161 NW Military Highway, Suite 400
               San Antonio, Texas 78213
               www.pulmanlaw.com
               (210) 222-9494 Telephone
               (210) 892-1610 Facsimile

               By: /s/ Leslie Sara Hyman
                   Elliott S. Cappuccio
                   State Bar No. 24008419
                   ecappuccio@pulmanlaw.com
                   Leslie Sara Hyman
                   Texas State Bar No. 00798274
                   lhyman@pulmanlaw.com
                   Brennan R. Kucera
                   State Bar No. 24076491
                   bkucera@pulmanlaw.com

               EARL & ASSOCIATES, P.C.
               David L. Earl
               Texas State Bar No. 06343030
               Megan J. Clay
               Texas State Bar No. 24077729
               601 NW Loop 410, Suite 390
               San Antonio, Texas 78216
               (210) 222-1500 Telephone
               (210) 222-9100 Facsimile

               ATTORNEYS FOR APPELLEES
               MICHAEL AND THERESA HAYES




{MOTION~1}   – 3 –
                               CERTIFICATE OF SERVICE

    I hereby certify that on the 22nd day of July, 2015, the foregoing Motion for Extension

of Time to File Brief of Appellees has been transmitted by electronic service in accordance

with the requirements of the Texas Rules of Appellate Procedure addressed as follows:

      Via Email: alopezoffice@gmail.com
      Albert López
      Law Offices of Albert López
      14310 Northbrook Drive, Suite 200
      San Antonio, Texas 78232



                                             /s/ Leslie Sara Hyman
                                             Leslie Sara Hyman




{MOTION~1}                                – 4 –